Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 24-25, 33, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Ljung (US 2015/0327167) in view of Venkatachari et al. (US 2015/0004970).
Regarding claims 20, 33, Ljung teaches a method, comprising: detecting, by an apparatus, that a terminal in an inactive state is in an out-of-service state (i.e., the radio network detects inactivity of the user equipment [0027], wherein the UE can use the actually measured received power to indicate to the eNodeB if or when the terminal is out of coverage [0165]); and in response to detecting that the terminal in the inactive state is in the out-of-service state (i.e., the radio access network node is configured to adjust the inactivity timer value in response to the received signal [0027]), performing the following: causing, by the apparatus, the terminal enter into an idle state (i.e., the user equipment receives a message from a mobile communication network causing the user equipment to make a transition from the connected mode to the idle mode after inactivity of the user equipment for a time period defined by an inactivity timer value 
Ljung does not specifically teach determining, by the apparatus, a target cell of the terminal; or determining a suitable cell of the terminal to be the target cell within the first length of time.
However, the preceding limitation is known in the art of communications. Venkatachary teaches the UE includes scanning component configured to scan for target cells while UE has service, e.g., before UE has gone out-of-service [0027]; Scanning component 114 includes target cell identifier 115 configured to identify target cells by performing inter-frequency and/or intra-frequency scans. In other words, target cell identifier 115 may be configured to scan a frequency associated with serving cell 130 (and its PLMN) and one or more other frequencies (e.g., frequencies associated 
Regarding claims 24, 37, Ljung in view of Venkatachary teaches all the limitations above. Ljung further teaches starting a timer by the apparatus, wherein a length of time of the timer is the first length of time (i.e., The inactivity timer is started when transmission of the data 62 is complete. The increased inactivity timer value has the effect that transmission of the data 65 starts at a time 72 before the inactivity timer 71 expires. The inactivity timer 71 does not reach timeout. Similarly, the transmission of data 86 starts at a time 74 before timeout of an inactivity timer 73 occurs [0114]).
Regarding claims 25, 38, Ljung in view of Venkatachary teaches all the limitations above. Ljung further teaches detecting that the terminal in the inactive state is in the out-of-service state comprises: detecting that the terminal is in the inactive state when a suitable cell is not found in a specified time ([0007], [0010], [0088]).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 26, 27, 29, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kone (US 2010/0330993).
Regarding claim 26, Kone teaches a method, comprising: receiving, by an apparatus, first indication information, wherein the first indication information indicates that a terminal was in an out-of-service state before the terminal began a process of accessing a target cell (i.e., receiving out-of-service information from the source base station, wherein the out-of-service information indicates out-of-service duration and an out-of-service cause; and determining whether to stay connected to a cell served by the source base station or to handover to the first target base station by using the first context, according to the out-of-service first target base station by using the first context, according to the out-of-service information [0038]-[0039]); and determining, by the apparatus according to the first indication information, that the terminal was in the out-of-service state before the terminal began the process of accessing the target cell (i.e., receiving out-of-service information from the source base station, wherein the out-of-service information indicates out-of-service duration and an out-of-service cause; and determining whether to stay connected to a cell served by the source base station or to handover to the first target base station by using the first context, according to the out-of-service first target base station by using the first context, according to the out-of-service information [0038]-[0039]).
Regarding claims 27, 29, Kone teaches receiving the first indication information comprises: receiving, by the apparatus, a radio resource control (RRC) connection 
Regarding claim 32, Kone teaches the terminal in the out-of-service state is a terminal in an inactive state which failed to find a suitable cell in a specified time ([0038]-[0039]).

Claim 26 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergstrom et al. (US 2017/0171690).
Regarding claim 26, Bergstrom teaches a method, comprising: receiving, by an apparatus, first indication information, wherein the first indication information indicates that a terminal was in an out-of-service state before the terminal began a process of accessing a target cell (i.e., the access node communicate out-of-coverage configuration management rule to indicate to wireless communication device the behavior that should be applied with regards to configuration handling when outside the coverage area of the network [0051], [0055]-[0056]); and determining, by the apparatus according to the first indication information, that the terminal was in the out-of-service state before the terminal began the process of accessing the target cell (i.e.,[0051]-[0056]).
Allowable Subject Matter
Claims 21-23 28, 30, 31, and 34-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842.  The examiner can normally be reached on MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.